District of Columbia
                                Court of Appeals
No. 14-CF-118
                                                                     APR 28 2016
RICHARD WALKER WILLIAMS,
                                         Appellant,

         v.                                            CF1-19666-10


UNITED STATES,
                                         Appellee.


              On Appeal from the Superior Court of the District of Columbia
                                   Criminal Division

         BEFORE: GLICKMAN and THOMPSON, Associate Judges; and NEBEKER, Senior
Judge.

                                    JUDGMENT

               This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and as set forth in the opinion
filed this date, it is now hereby

              ORDERED and ADJUDGED that the appellant‟s convictions are affirmed.


                                         For the Court:




Dated: April 28, 2016.

Opinion by Senior Judge Frank Q. Nebeker.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                        4/28/16
                                 No. 14-CF-118

                   RICHARD WALKER WILLIAMS, APPELLANT,

                                       V.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                           of the District of Columbia
                                 (CF1-19666-10)

                      (Hon. Robert E. Morin, Trial Judge)

(Argued November 5, 2015                               Decided April 28, 2016)

      Debra Soltis, with whom Paul Y. Kiyonaga was on the brief, for appellant.

      Christopher R. Howland, Assistant United States Attorney, with whom
Vincent H. Cohen, Jr., Acting United States Attorney at the time, and Elizabeth
Trosman, John P. Mannarino, and Michael Liebman, Assistant United States
Attorneys, were on the brief, for appellee.

      Before GLICKMAN and THOMPSON, Associate Judges, and NEBEKER, Senior
Judge.

      NEBEKER, Senior Judge: This appeal arises from a fatal stabbing in the

Southeast quadrant of the District of Columbia. Following a jury trial, appellant

Richard Walker Williams was convicted of one count of second-degree murder

while armed as a lesser included offense, one count of carrying a dangerous
                                          2

weapon (“CDW”) having previously been convicted of a felony,1 and two counts

of offense committed during release (“OCDR”).2             Appellant challenges his

convictions, arguing that the trial court erred in finding him competent for self-

representation and in failing to re-examine sua sponte the issue of appellant‟s

competency during trial.     Appellant also argues that the trial court erred in

admitting evidence of his prior felony conviction and his release status. For the

reasons stated below, we affirm appellant‟s convictions.



                                          I.



                                          A.



      On August 27, 2010, Sean West was fatally stabbed at a Shell Station after

being seen engaging in a fight with appellant. On March 1, 2011, appellant was

indicted for multiple felony offenses. After lengthy pretrial proceedings, which

included a competency hearing, appellant requested and was allowed to represent

himself at trial with the assistance of standby counsel.



      1
          D.C. Code § 22-4504 (a)(1) (2012 Repl.).
      2
          D.C. Code § 23-1328 (a)(2) (2012 Repl.).
                                        3

      Appellant was initially represented by Anthony Matthews who filed a

motion to withdraw based in part on appellant‟s belief that Mr. Matthews was

ineffective during the preliminary hearings. Appellant claimed that Mr. Matthews

had altered the preliminary hearings transcripts.     The trial court granted a

continuance to allow appellant to retain new counsel.        On July 29, 2011,

appellant‟s second counsel, Heather Pinckney, informed the court that she had

productive discussion with appellant and that they were negotiating with the

government. Nevertheless, on January 20, 2012, Ms. Pinckney filed a motion to

withdraw, citing an “extreme lack of trust . . . that extends both from client to

counsel as well as counsel to client.”3 The court granted a continuance to see if

appellant and Ms. Pinckney could resolve their differences.      Ultimately, Ms.

Pinckney requested that the court again consider her motion to withdraw. The

court granted Ms. Pinckney‟s motion to withdraw and asked another attorney,

Elliot Queen, to consult with appellant about potential representation. Finally,

Tom Heslep became appellant‟s final and standby counsel. Mr. Heslep, although


      3
         At the motions hearing, appellant accused the government of tampering
with the evidence; more specifically, he claimed that one of the police forms, the
PD-119, had been altered. Appellant stated that he did not want Ms. Pinckney to
withdraw until after he could compare the government‟s PD-119 form with his
copy to make sure “on record” they were the same. Ms. Pinckney informed the
court that the only difference was that the witnesses‟ names had been redacted on
appellant‟s copy.
                                         4

he thought there were competency issues, stated that appellant could easily pass the

Dusky4 competency test because appellant “[knew] who does what, when, and

where in the trial.”    Appellant denied being paranoid and asked to represent

himself.5



      On November 19, 2012, the trial court held a suppression motions hearing.

Mr. Heslep argued a motion to suppress identification, which the court

conditionally denied. Appellant argued motions pro se alleging multiple instances

of prosecutorial misconduct. During his argument, appellant conceded that he

went by “Gemini,” the nickname of the person two eyewitnesses had seen fighting

with Mr. West prior to the stabbing. Appellant admitted that he fought with Mr.

West, who died shortly after their altercation.          He also admitted to being

intoxicated and “a little fuzzy on what took place.” During this hearing, appellant

accused the government of knowingly allowing a witness to give false testimony at

a preliminary hearing and of providing altered PD-119 forms to him, reiterating his



      4
          Dusky v. United States, 362 U.S. 402 (1960).
      5
          Appellant sent the court a letter accusing the government of sending
Department of Corrections (“DOC”) personnel to ask him irrational questions to
get yes-or-no answers from him. The government said that it was not aware of any
such interactions.
                                         5

basic point: appellant was “being framed by this prosecutor.”6 At this point, Mr.

Heslep requested a mental evaluation. The court explained to appellant that, to

represent himself, appellant needed to consult with a doctor.



                                         B.



      Dr. Elizabeth Teegarden, a psychologist at St. Elizabeths Hospital,

conducted a 40-minute psychiatric screening of appellant and prepared a written

report (“Teegarden report”).      Dr. Teegarden noted that appellant had not

experienced hallucination or phobias and explained that appellant‟s unusual

thinking surfaced only when he began discussing his legal situation. She also

noted that appellant understood the roles of various courtroom officials, the

function of a jury, the plea bargaining process, his rights as a defendant, and the

adversarial nature of legal proceedings. Dr. Teegarden, however, was unable to

conclude whether appellant was “unwilling,” as opposed to “unable,” to participate

in court proceedings. She noted that she could not discern whether appellant‟s

      6
         Appellant also claimed the security video from the gas station that his
counsel had shown him was different from the one shown in court. Appellant
claimed that DOC officers were watching him 24 hours a day and speaking in
“coded conversations.” When the government stated that the video showed
appellant holding what appeared to be a silver knife, appellant demanded to see the
video. Presented with the footage, appellant stated it could have been a silver truck
passing by.
                                          6

behavior was “the result of volitional characterological traits, mental illness,

substance abuse, malingering, or some combination of these factors.” Given these

findings, the court ordered appellant to be committed to St. Elizabeths Hospital for

a full evaluation.



      Appellant was admitted to St. Elizabeths on November 26, 2012.

Appellant refused to participate in a formal competency evaluation. Based on

other observations, however, the staff at St. Elizabeths concluded that appellant

was competent to proceed with his case and documented their findings in a report

(“St. Elizabeths Report”). The report noted that during his time at the hospital, he

was involved in numerous aggressive incidents that were unrelated to any sort of

mental illness and were instead under his volitional control. Further, the report

noted appellant‟s overall behavior was “inconsistent and atypical of an individual

who has a psychotic disorder.” Furthermore, appellant‟s “clinical presentation

[was] not consistent with an individual who either has problems with cognition or

who meets criteria for a major mental illness . . . that would interfere with his

ability to participate in the court proceedings.” Regarding appellant‟s “assertion

that the legal system is conspiring against him,” the report explained that it “likely

reflects cynicism or antisocial attitudes rather than paranoia or other inability to

think rationally.”   The St. Elizabeths Report listed appellant‟s diagnoses as
                                          7

“Malingering (Psychosis), Alcohol Dependence, In a Controlled Environment,

Phencyclidine Abuse, and Personality Disorder Not Otherwise Specified with

Antisocial and Narcissistic Personality Traits.”



      The trial court held a competency hearing on April 5, 2013. Dr. Michele

Godwin, a psychologist at St. Elizabeths Hospital, testified at the hearing for the

government as an expert in the diagnosis and treatment of mental disease and

illness. Dr. Godwin had interacted with appellant almost daily. Based on her

consultation and review of appellant‟s records, Dr. Godwin diagnosed appellant

with malingering, “the feigning and exaggeration of psychiatric condition,” as well

as alcohol dependence and phencyclidine abuse.          In Dr. Godwin‟s opinion,

appellant did “not have a major mental illness that would impede upon his ability

to understand what is happening in court.” Dr. Godwin opined that appellant could

understand the charges, the role of the prosecutor, the judge, his attorney, and the

jury. Dr. Godwin further opined that appellant could maintain control in the

courtroom “if he [chose] to” and that he could assist his counsel in evaluating the

testimony of witnesses the government called to testify against him.



      Regarding paranoia disorder, Dr. Godwin explained that people with this

disorder think that everyone‟s motives and intentions are harmful and that people
                                           8

are out to get them consistently. Such a feeling of paranoia would be “pervasive

and persistent” and would apply to both important and non-important issues.

Appellant‟s behavior, however, did not fit into this category.         Dr. Godwin

explained that appellant‟s distrust related only to his legal proceedings, and

appellant seemed to “turn[] it off and on . . . like a light switch,” indicating that

appellant‟s issue was “not pervasive enough” to be characterized as a personality

disorder.



      Further, Dr. Godwin did not observe any “delusional type of thinking.”

Appellant had no structural brain damage or history of psychosis. Appellant was

rational in his ability to understand and weigh his options. Nothing “impact[ed]

[his] ability to reasonably look at evidence and be able to cooperate with counsel.”

Dr. Godwin also explained that even a person diagnosed with full-blown antisocial

or narcissistic disorder could still be competent to stand trial.



      Lastly, in Dr. Godwin‟s opinion, appellant was competent to represent

himself without counsel. More specifically, she stated that “there is nothing that

would prevent [appellant from] being able to talk about his case rationally, to

present evidence should he choose to.” Dr. Godwin found that although appellant

was a “strong-willed and purposeful individual,” he was “able to understand rules
                                          9

and . . . when things are to his advantage and when they are at his disadvantage.”

Dr. Godwin stated that appellant had “a capacity to understand what would be the

limitations of self-representation and what would be the advantages.”

Accordingly, Dr. Godwin concluded that “[t]here‟s nothing that would interfere

with that process of him being able to [represent himself] from a psychological

perspective.”



      Following Dr. Godwin‟s testimony, the trial court found that appellant was

“articulate” and “intelligent.” Appellant did not “strike [the court] as an individual

suffering from significant mental illness.” The court found there were “aspects of

[appellant] that appear to be malingering.” More specifically, the court found that

“some, if not all, of [appellant‟s] symptoms [were] being created strategically by

[him], who . . . wants to be heard and present a defense . . . which other attorneys

heretofore representing him have disagreed with.”           Noting that the record

contained conflicting evidence, the trial court ultimately concluded that appellant

was competent to stand trial.



      The court then gave appellant an opportunity to confer with Mr. Heslep

regarding the issue of self-representation.     After this discussion, Mr. Heslep

indicated that appellant still wished to represent himself and that, in Mr. Heslep‟s
                                        10

opinion, appellant would be “able to work with [him] in terms of technical legal

questions.” The court went on to make a separate finding that appellant was

competent to represent himself at trial for the following reasons: (1) appellant had

filed motions on his own behalf, (2) he had legal theories and appeared to

understand the law and could assist standby counsel, and (3) there was “nothing in

this record that caused the court to hesitate or pause about any questions of

competency concerning his self-representation that somehow [was] different than

the [c]ourt‟s conclusion of his competency in general.”



      Appellant affirmed that he wished to represent himself at trial after

confirming that he understood the charges against him, legal standards, the

advantages and disadvantages of self-representation, that he would be waiving

certain rights. The trial court concluded that appellant had freely and voluntarily

waived his right to an attorney and that his decision was knowing and intentional.

Mr. Heslep remained appellant‟s attorney as standby counsel.



                                        C.



      With respect to the CDW charge, the government argued that appellant‟s

prior felony conviction was an element of the offense and that appellant could not
                                        11

waive part of the jury trial without the government‟s consent, which the

government clearly refused.     The trial court agreed, citing Goodall v. United

States, 686 A.2d 178 (D.C. 1996). For the OCDR charges, the court noted that

appellant‟s release status was “a sentencing enhancement” and was often litigated

after trial. The court explained that it understood defense counsel to be requesting

that the OCDR charges be severed from the remaining charges and to waive a jury

on those counts.    The government indicated that, assuming the court granted

severance, it would not oppose a bench trial on the OCDR counts. Nevertheless,

after discussing with Mr. Heslep, appellant indicated that he would not ask for

severance because, although he was “bothered by the felony,” he “was not

bothered too much by” the evidence of his release status.        Mr. Heslep, after

discussing with appellant, offered to stipulate. Accordingly, the court allowed the

government to mention appellant‟s prior felony conviction and release status

during opening statement, but “not to highlight it” or focus on the prior conviction

during its case in chief. The court required the government to introduce the

stipulations last and explained that the government could not focus on that aspect

during closing argument. During trial, the court issued a limiting instruction as to

the proper use of the prior conviction and appellant‟s release status immediately

following the stipulations.
                                         12

      Following the trial, the jury convicted him of the lesser-included offense of

second-degree murder while armed, as well as CDW and the two OCDR charges.

On January 31, 2014, the trial court imposed concurrent sentences of 384 months

of incarceration for second-degree murder and 60 months for CDW. The court

also imposed a consecutive term of 36 months for OCDR.7 This appeal followed.



                                         II.



                                         A.



      Appellant argues, through present appellate counsel, that the trial court erred

in finding him competent for self-representation because the court failed to make

an individualized assessment of his mental capacities and disregarded substantial

evidence of his mental deficiencies. He further argues that the trial court abused its

discretion by failing to re-examine sua sponte the issue of his competency despite a

number of “red flags” during trial and sentencing.        We find both arguments

unpersuasive and unsupported by the record.




      7
      At sentencing, the trial court vacated the OCDR conviction related to the
CDW count.
                                        13

      “Competency determinations are within the trial judge‟s discretion and are

afforded deference.” Howard v. United States, 954 A.2d 415, 419 (D.C. 2008)

(citation omitted).     Therefore, we review the trial court‟s competency

determination, which is “largely a factual determination,” for “clear error.”

Hooker v. United States, 70 A.3d 1197, 1203 (D.C. 2013) (internal citations and

quotation marks omitted). “A finding of competency will not be set aside upon

review unless it is clearly arbitrary or erroneous.” Howard, supra, 954 A.2d at 419

(citation and internal quotation marks omitted); see also; Hargraves v. United

States, 62 A.3d 107, 111 (D.C. 2013) (“At [a competency] hearing, the defendant

is presumed to be competent; the party asserting his incompetence has the burden

of proving it by a preponderance of the evidence.”).



      In determining whether a defendant is competent to stand trial, the trial court

must decide whether a defendant has “a rational [and] factual understanding of the

proceedings against him” and whether he “has sufficient present ability to consult

with his lawyer with a reasonable degree of rational understanding.” Dusky v.

United States, 362 U.S. 402 (1960) (per curiam) (establishing the two-part test for

competency to stand trial); see also Drope v. Missouri, 420 U.S. 162, 171 (1975).

In determining a defendant‟s competency for self-representation, the trial court

must go beyond the standard in Dusky. Indiana v. Edwards, 554 U.S. 164 (2008).
                                         14

In that case, the Court explained that under certain circumstances a defendant “may

well be able to satisfy Dusky[,]” but at the same time he or she does not possess the

necessary mental capacities to “carry out the basic tasks needed to present his [or

her] own defense without the help of counsel.” Id. at 175. The Court, however,

did not form a test for determining a defendant‟s competency for self-

representation. Instead, the Court deferred to the trial court‟s judgment and held

that a trial judge, who had presided over the defendant‟s competency proceedings

and trial, would “prove best able to make more fine-tuned mental capacity

decisions, tailored to the individualized circumstances of a particular defendant.”

Id. at 177.



      Here, after reviewing the record, we find no errors by the trial court, as the

court was meticulous at each stage of appellant‟s competency proceedings. The

court‟s competency findings were supported by ample evidence, namely Dr.

Godwin‟s testimony and two reports written by medical experts who had interacted

with appellant.    As discussed in Part II.B, supra, at counsel‟s suggestion,

appellant‟s mental competency was examined not once, but twice. Dr. Teegarden

concluded that appellant was able to understand the “nature and object” of the

proceedings against him. See Drope, supra, 420 U.S. at 171 (stating that “a person

whose mental condition is such that he lacks the capacity to understand the nature
                                         15

and object of the proceedings against him, to consult with counsel, and to assist in

preparing his defense may not be subjected to a trial.”).       Next, to determine

whether appellant was “unwilling” or “unable” to participate in court proceedings,

the trial court ordered appellant to be committed to St. Elizabeths Hospital where

his behavior was closely observed and analyzed for two months.             The St.

Elizabeths report concluded that appellant‟s behavior was not consistent with a

person suffering cognitive problems or a major mental illness “that would interfere

with his ability to participate in the court proceedings.” The Teegarden and St.

Elizabeths reports confirmed that appellant had the necessary understanding of the

case against him and was able to participate in the legal proceedings.



      Lastly, and most importantly, the trial court held a competency hearing

before trial. At this hearing, the court heard from Dr. Godwin, a qualified expert

who had daily interactions with appellant. Dr. Godwin was a clinical administrator

psychologist at St. Elizabeths Hospital during appellant‟s time there. Her expert

opinion was based on her observations of appellant as well as her consultation and

review of his records. Dr. Godwin‟s opinion confirmed the findings in the St.

Elizabeth report that appellant did not suffer from a major mental illness that

would “impede upon his ability to understand what is happening in court.” She

also concluded that appellant could maintain control in the courtroom “if he
                                         16

[chose] to” and that he could assist his counsel in evaluating the testimony of

witnesses against him. Finally, Dr. Godwin concluded that there was nothing that

would prevent appellant from representing himself competently.            Appellant‟s

standby counsel cross-examined Dr. Godwin extensively. Standby counsel later

informed the court that he believed appellant would be able to work with him on

technical legal questions.



      After considering appellant‟s medical reports and Dr. Godwin‟s testimony,

the trial court found “on balance” the evidence demonstrated that appellant was

competent to stand trial. Appellant did not “strike [the court] as an individual

suffering from significant mental illness.” While recognizing the questionable

nature of appellant‟s defense tactics, the court considered appellant an “intelligent

individual,” who was able to confront evidence against him and present a defense

to that evidence. The court credited Dr. Godwin‟s testimony in finding that “some,

if not all, of these symptoms are being created strategically by Mr. Williams,” and

that there were aspects of appellant that the court found to be malingering.8




      8
         Dr. Godwin explained that appellant‟s paranoia related only to his legal
proceedings, and appellant seemed to “turn[] it off and on . . . like a light switch,”
indicating that appellant‟s issue was “not pervasive enough” to be characterized as
a personality disorder.
                                        17

      With regards to self-representation, the court announced that it needed to

make a separate finding as to appellant‟s competency.       The court noted that

appellant (1) was able to file motions, (2) had legal theories, and (3) appeared to

understand the law. Accordingly, the court found appellant competent to represent

himself at trial. The court then engaged appellant in a lengthy formal inquiry

regarding his understanding of the charges he was facing, possible sentence, and

why he wished to represent himself. Appellant had no trouble understanding the

court‟s questions. His answers were clear and articulate. Appellant was able to

describe two defense theories that he planned to present at trial. After the court

informed appellant of the rules of trial, the possible disadvantages of self-

representation, appellant stated that he understood and still wished to waive his

right to counsel. Mr. Heslep remained as appellant‟s standby counsel throughout

trial and sentencing.



      On this record, we are satisfied that the trial judge, who had had several

interactions with appellant throughout pre-trial proceedings, was in the best

position here to make “fine-tuned” and “individualized” assessments of appellant‟s

mental capacities. Edwards, supra, 554 U.S. at 177; see also Gorbey v. United

States, 54 A.3d 668 (D.C. 2012) (“We accord great deference to the trial court‟s

inferences from its personal observations of, and conversations with, the
                                          18

defendant.”) (citing Howard v. United States, 954 A.2d 415, 422 (D.C. 2008)).

Not only did the trial court make two separate competency findings as suggested in

Edwards, the court‟s determination of appellant‟s competency for self-

representation went beyond its initial findings regarding appellant‟s competency to

stand trial. The trial court noted that appellant had filed and argued his pro se

motions and was able to form his defense theories, all of which demonstrated

appellant‟s knowledge of the law and his ability to participate in the legal

proceedings. Accordingly, we find no errors, let alone “clear error.”



      Appellant also argues that the trial court abused its discretion in failing to re-

examine sua sponte appellant‟s competency for self-representation during trial and

at sentencing. To support this argument, appellant cites a number of “red flags,”

which he claims should have raised a substantial doubt about his ability to carry

out the basic tasks needed to present a defense without counsel‟s assistance. These

“red flags” include (1) appellant‟s attempt at trial to prove a conspiracy against him

by repeatedly accusing the government of tampering with the evidence and (2)

statements made by him, his standby counsel, and the prosecutor during

sentencing.9 Nevertheless, our review of the record persuades us that these alleged


      9
       Appellant cites his statements at sentencing: “This case really is about the
coming back of Christ. And like I wasn‟t going to do this because I don‟t want
                                                                    (continued…)
                                          19

“red flags,” standing alone or collectively, did not raise a “substantial doubt” about

appellant‟s mental abilities to trigger the trial court‟s “constitutional duty” to order

a competency hearing sua sponte. See Phenis v. United States, 909 A.2d 138, 152

(D.C. 2006) (“Where there is evidence raising a substantial doubt as to a

defendant‟s competency to stand trial, the trial judge is under a constitutional duty

to order a hearing sua sponte.”) (citation omitted).



      Appellant‟s reliance on Gorbey v. United States is misplaced. In that case,

Mr. Gorbey, armed with multiple weapons, was arrested while on his way to the

United States Supreme Court with the intent to meet Chief Justice John Roberts.

Gorbey, supra, 54 A.3d at 675.         He was charged and convicted of multiple

weaponry offenses. Like appellant here, Mr. Gorbey requested and was allowed to

(…continued)
y‟all to think that I‟m crazy because I am not. I am the saint for Jesus Christ.” We
are not persuaded that these statements should have triggered substantial doubt
about appellant‟s mental capacities. Quite the contrary, they suggest that appellant
understood what was at stake and attempted to argue his innocence to the court one
last time.

       Appellant also cites Mr. Heslep‟s statements in his Memorandum in Aid of
Sentencing and the prosecutor‟s statements referring to appellant‟s mental health
issues as “the elephant in the room.” We find these statements insufficient as well.
Mr. Heslep, though he stated that appellant‟s “traits severely handicapped his
conduct of the case,” focused his discussion on how appellant‟s condition could
have affected him at the time of the crime, not during trial. The prosecutor‟s
statement was a mere comment on appellant‟s behavior.
                                          20

represent himself with the assistance of a standby counsel. Mr. Gorbey‟s mental

abilities, however, were never examined by a medical expert nor did he have a

competency hearing. On appeal, Mr. Gorbey argued that the trial court abused its

discretion in failing to sua sponte order an evaluation of his mental abilities. Id. at

677 (remand on different grounds). Mr. Gorbey asserted similar “red flags,” such

as his efforts to prove that the government conspired against him, his questionable

defense theory, as well as comments made by his standby counsel and prosecutors.

The Gorbey court, however, found that despite Mr. Gorbey‟s troubling behavior,

he nevertheless knew what was going on during trial as evidenced by his

cooperation with standby counsel and his numerous oral and written pro se

motions in support of his defense theory. Id. at 688, 693. The court held that the

trial court did not err because, despite a number of “red flags,” appellant “knew

what he was doing and . . . and his choice was made with eyes open.” Id. at 693

(citation and internal quotation marks omitted).



      We reach the same conclusion here. Appellant benefited from the same

“hybrid representation” as Mr. Gorbey did.10        Appellant “knew what he was


      10
          Ali v. United States, 692 A.2d 368, 379 (D.C. 1990) (“The Supreme Court
has held that while a defendant does not have a constitutional right to such „hybrid‟
representation, the trial court may permit this arraignment in its own discretion.”)
(citing McKaskle v. Wiggins, 468 U.S. 168, 183 (1984)).
                                         21

doing,” as evidenced by his performance at trial including (1) cross-examining

witnesses effectively and responding to evidence against him, (2) highlighting

inconsistencies in the government‟s witnesses‟ testimony and police reports in his

closing statements, (3) emphasizing gaps in the video surveillance evidence, and

(4) presenting his own version of the altercation leading up to the stabbing. All in

all, appellant exhibited no trouble in “carry[ing] out the basic tasks needed to

present his own defense without the help of counsel.” Edwards, supra, 554 U.S. at

175-76.   Furthermore, unlike Mr. Gorbey, appellant‟s mental capacities were

carefully evaluated prior to trial by mental health experts. Most importantly, he

had a competency hearing, where the trial court heard from both Dr. Godwin and

appellant‟s counsel confirming that appellant was competent for self-

representation. Therefore, on this record, we are satisfied that the trial court did

not err as we see no evidence that would raise a “substantial doubt” about

appellant‟s competency. See Gorbey, supra, 54 A.2d at 688.



                                         B.



      Appellant argues that the trial court committed reversible error by allowing

the government to introduce two evidentiary stipulations at trial regarding his prior

felony conviction and release status. As appellant failed to preserve the issue at
                                          22

trial, we review for plain error. “A „plain error‟ is identified by three qualities:

first, there must be an error; second, this error must be plain in the sense that it

must be obvious to the trial judge; and third, the error must affect substantial

rights.” Wheeler v. United States, 930 A.2d 232, 242 (D.C. 2007) (citing United

States v. Olano, 507 U.S. 725, 732-34 (1993)). We will reverse based on a plain

error only in “„particularly egregious‟ situations,” where such error “seriously

affect[s] the fairness, integrity or public reputation of judicial proceedings.” Id.

(internal citations and quotation marks omitted). For the reasons stated below, we

find that the trial court erred in allowing the jury to hear stipulations of appellant‟s

prior felony conviction and release status. However, we find that reversal is not

warranted.



      Eady v. United States, 44 A.3d 257 (D.C. 2012) is instructive here. In that

case, the appellant appealed his convictions for carrying a pistol without a license

(“CPWL”),11 possession of an unregistered firearm,12 and possession of


      11
         D.C. Code § 22-4504 (a) (2001). Under § 22-4504, the CPWL charge is
punishable at three different levels of severity. The lowest penalty is imprisonment
up to one year and a fine up to $1,000. D.C. Code §§ 22-4504 (a), -4515.
However, if the defendant has previously been convicted of the same offense or of
a felony, this provision allows for an enhanced sentence up to ten years of
imprisonment and a fine up to $10,000. D.C. Code § 22-4504 (a)(2).
      12
           D.C. Code § 7-2502.01 (2001).
                                         23

ammunition.13     Id. at 258.   The appellant‟s convictions were also subject to

sentencing enhancement because he had a prior felony conviction and he had

committed the charged offenses while on release for another criminal case. 14 Id.

The trial court in Eady read the unredacted indictment to the jury, which stated that

the appellant had a prior felony conviction and had committed the charged offenses

while on release. The prosecutor was allowed to argue that the appellant had

committed a prior felony and had been on release. The trial court also provided the

jury with written copies of the appellant‟s stipulations regarding his other crimes.

Id. Relying on Apprendi v. New Jersey,15 we held that the trial court plainly erred

in subjecting the jury to “unnecessar[y] and prejudicial[]” evidence regarding the

appellant‟s prior felony conviction. Id. at 258, 261. With regards to OCDR

pursuant to D.C. Code § 23-1328, the Eady court re-affirmed that this section does

not create a separate offense, but is a sentencing enhancement. Id. at 261-62

(citing Tansimore v. United States, 355 A.2d 799, 803 (D.C. 1976)). However, the

question of whether Apprendi would require defendant‟s release status to be


      13
           D.C. Code § 7-2506.01 (3) (2001).
      14
           D.C. Code §§ 22-4504 (a)(2) (2001), 23-1328 (a)(1) (2001).
      15
        The Supreme Court held that “[o]ther than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the prescribed statutory
maximum must be submitted to a jury, and proved beyond a reasonable doubt.”
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (emphasis added).
                                          24

submitted to and determined by the jury remained unanswered.                Id. at 262

(declining to visit this issue because the appellant agreed to stipulate that he was on

release for another criminal case at the time of the charged offenses). We then

held that this stipulation made it “unnecessary to advise the jury of a prejudicial

fact [of the appellant‟s release status] that played no part in the jury‟s consideration

of the charged crimes, and was relevant only to sentencing.” Id. at 263 (citing Old

Chief v. United States, 519 U.S. 172, 191-92 (1997)). Therefore, we held that it

was a plain error to admit evidence of the appellant‟s release status.



      Similar to Eady, appellant here was subject to the same sentencing

enhancement pursuant § 22-4504 (a)(2) and § 23-1328. Appellant stipulated to

both the prior felony conviction and his release status, and the trial court allowed

the government to read these stipulations to the jury. As decisions rendered by

previous panels of this court are binding on us, see M.A.P. v. Ryan, 285 A.2d 310,

312 (D.C. 1971), we hold that the trial court here plainly erred in allowing the jury

to hear “unnecessar[y] and prejudicial[]” evidentiary stipulations concerning

appellant‟s other crimes. Eady, supra, 44 A.3d at 265 (citing Drew v. United

States, 331 F.2d 85, 89-90 (D.C. Cir. 1964); Johnson v. United States, 683 A.2d

1087, 092 (D.C. 1996) (en banc)).
                                        25

      The inquiry now turns to whether this erroneously admitted evidence

affected appellant‟s substantial rights, and “seriously affect[ed] the fairness,

integrity or public reputation of judicial proceedings.” Wheeler, supra, 930 A.2d

at 242. On this record, the answer is no because the trial court took appropriate

actions in minimizing the potential prejudicial effects of the evidence and the

government‟s case was supported by credible evidence. See Eady, supra, 44 A.3d

at 266-71 (holding the trial court‟s decision to allow stipulations of other crimes

evidence was plain error affecting the appellant‟s substantial rights and the

integrity of the judicial proceedings because the government‟s case was weak as it

hinged entirely on the credibility of a single witness without any corroborating

evidence).



      Here, the government‟s evidence consisted of testimony of two eyewitnesses

and corroborating video evidence.     Eyewitnesses testified to seeing the fight

between appellant and Mr. West. Michael Williams, who knew both men, tried to

break up the fight and saw that appellant had a three-inch knife with him at the

time. Michael tried to calm appellant and told him to “let it go,” and appellant

responded, “I can‟t let him get away with it” and that Mr. West had cut him before

and showed Michael his two scars. Michael testified that appellant followed Mr.

West across the street and appellant seemed to punch Mr. West while they were
                                            26

fighting across the street. Eric Landis, the second eyewitness who also knew

appellant and Mr. West, testified to seeing the fight and then appellant cross the

street. Mr. Landis then saw appellant lunge towards Mr. West. He saw Mr. West

bend over, grab his midsection and run back to the gas station. The government

introduced the gas station‟s surveillance video depicting appellant and Mr. West in

a fight and appellant holding a knife. The video evidence also showed Mr. West

walking across the street and appellant following shortly after. It then showed Mr.

West running back across the street towards the station with blood covering his

shirt.



         As to the stipulations, after the government read the stipulations, the trial

court immediately issued a limiting instruction to the jury:


               With regard to both those matters, any prior conviction
               and his status as a person on release, you are not to use
               those matters as proof that that defendant carried or
               possessed a dangerous weapon or conclude because he
               has a prior conviction, he is guilty of the offenses here. . .
               . You may not speculate as to the nature of the prior
               conviction. And again, this evidence is admitted only as
               evidence of the prior conviction and this status on release
               and you cannot consider those matters in deciding
               whether or not he carried the dangerous weapon.


         On this record, we have two credible eyewitnesses who saw the fight

between appellant and Mr. West as well as video evidence corroborating the
                                        27

witnesses‟ testimony.16 The trial court issued limiting instructions preventing the

jury from using these stipulations as evidence of guilt. We must presume that the

jury followed the instructions. Lawson v. United States, 596 A.2d 504, 510 (D.C.

1991). Furthermore, the jury was never informed of the details of appellant‟s other

crimes that could potentially provoke prejudice in the jury. See United States v.

Coleman, 552 F.3d 853, 856-57 (D.C. Cir. 2009) (reversing a conviction for

possession of a firearm by an ex-felon because the trial court improperly read the

unredacted indictment to the jury and thereby informed the jury that defendant had

previously been convicted of robbery with a deadly weapon). Accordingly, we

hold that appellant was not prejudiced by the error as the case against appellant

was strong and the trial court took cautionary steps in instructing the jury.

Therefore, reversal is not warranted.




      16
            At a pretrial motions hearing, appellant conceded that he went by
“Gemini,” the nickname of the person two eyewitnesses had seen fighting with Mr.
West prior to the stabbing. Appellant admitted that he fought with Mr. West, who
died shortly after their altercation. He also admitted to being intoxicated and “a
little fuzzy on what took place.”
                                  28

                                 III.



For the foregoing reasons, we affirm appellant‟s convictions.



                                            So ordered.